Case 2:20-cv-00422-TAD-KK Document 13-2 Filed 04/15/20 Page 1 of 4 PageID #: 248




                                                                           GOVERNMENT
                                                                             EXHIBIT

                                                                                   2
Case 2:20-cv-00422-TAD-KK Document 13-2 Filed 04/15/20 Page 2 of 4 PageID #: 249
Case 2:20-cv-00422-TAD-KK Document 13-2 Filed 04/15/20 Page 3 of 4 PageID #: 250
Case 2:20-cv-00422-TAD-KK Document 13-2 Filed 04/15/20 Page 4 of 4 PageID #: 251
